t c memo united_states tax_court patrick a davis petitioner v commissioner of internal revenue respondent docket no filed date patrick a davis pro_se emile louis hebert iii for respondent memorandum findings_of_fact and opinion thornton chief_judge respondent determined a dollar_figure deficiency in petitioner’ sec_2010 federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure respondent having conceded the penalty the issues remaining all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and continued for decision are whether petitioner is entitled to a dependency_exemption for his daughter and whether he is entitled to an earned_income_tax_credit findings_of_fact when he petitioned the court petitioner resided in louisiana he had two children by his previous marriage to sandra johnson davis whom he divorced in a judgment of the 20th judicial district_court parish of east feliciana state of louisiana entered in louisiana court judgment gave custody of the two children to their mother one of those children ashley turned in that year she was a full- time student at southern university in baton rouge studying registered nursing for about eight weeks between academic semesters she held a job making slightly more than minimum wage she received more than half of her financial support from petitioner her paternal grandmother her mother and her maternal grandfather in petitioner and ashley lived with petitioner’s mother ashley’s grandmother in slaughter louisiana about miles from baton rouge ashley continued procedure all monetary amounts are rounded to the nearest dollar had her own room at her grandmother’s house slept there about five nights a week and ate most of her meals there on hi sec_2010 federal_income_tax return petitioner claimed ashley as his dependent and also claimed a dollar_figure earned_income_tax_credit by notice_of_deficiency respondent disallowed the dependency_exemption deduction and the earned_income_tax_credit opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 in certain circumstances the burden_of_proof may shift to the commissioner see sec_7491 we need not decide whether the burden_of_proof should shift because we decide this case on a preponderance of the evidence--particularly petitioner’s forthright credible and largely undisputed testimony--without reference to the placement of the burden_of_proof ii dependency_exemption an individual is allowed a deduction for an exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable year sec_151 sec_152 defines dependent to include a qualifying_child generally a qualifying_child must bear a specified relationship to the taxpayer have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements not have provided over one-half of his or her own support for the year in question and not have filed a joint_return other than a claim_for_refund with a spouse sec_152 respondent concedes that ashley meets the first and last of these requirements but disputes the others a principal_place_of_abode on the basis of our finding that petitioner and ashley lived together with his mother in we conclude that they had the same principal_place_of_abode for more than half of as required by sec_152 the louisiana court judgment named ashley’s mother as her custodial_parent apparently for that reason respondent contends that petitioner was a noncustodial_parent in and so cannot claim ashley as his qualifying_child because he did not attach to hi sec_2010 return a written declaration from ashley’s mother waiving her right to claim ashley as her dependent as respondent contends sec_152 required respondent is mistaken the special rule_of sec_152 is inapplicable because if for no other reason in petitioner was in fact ashley’s custodial_parent within the meaning of the statute a2 custodial_parent is defined as the parent having custody for the greater portion of the calendar_year see sec_152 the regulations similarly provide that the custodial_parent is the parent with whom the child resides for the greater number of nights during the calendar_year sec_1_152-4 income_tax regs according to the regulations a child is treated as residing with a parent for a night if the child sleeps at the residence of the parent or if the child sleeps in the company of the parent when the child does not sleep at a parent’s residence sec_1_152-4 and ii income_tax regs because ashley resided with petitioner at her grandmother’s house more than half of petitioner was the custodial_parent and was not required to attach a written declaration to his return see harris v commissioner tcmemo_2014_69 at another requirement for applying the special rule_of sec_152 is that a child receive over one-half of the child’s support during the calendar_year from the child’s parents --a fact neither established nor disproved on this record we need not consider this issue further however since we have concluded that sec_152 is inapplicable for other reasons as discussed above we are mindful that because ashley turned before the year at issue she might have been emancipated under louisiana law for all of see la civ code ann art and so would have no custodial_parent for that year see sec_1_152-4 income_tax regs in that event sec_152 would not apply see sec_1_152-4 example income_tax regs see also kaechele v commissioner tcmemo_1992_457 because the parties have not raised this continued b age requirement to be a qualifying_child an individual must not have attained age as of the close of the calendar_year in which the taxpayer’s taxable_year begins or else be a student who has not attained age during that same year sec_152 a in ashley turned and was a full-time_student at southern university in baton rouge louisiana see sec_152 accordingly she meets the age requirement c support requirement we have found that in ashley received more than half of her support from family members including petitioner in sum we conclude and hold that ashley was petitioner’s qualifying_child for petitioner’ sec_2010 tax_year consequently he was entitled to the claimed dependency_exemption deduction iii earned_income_tax_credit subject_to various limitations sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability an eligible_individual is any individual who has a qualifying_child for the taxable_year continued issue however and because we dispose_of respondent’s contentions on other grounds we need not consider this issue further sec_32 sec_32 defines qualifying_child to mean a qualifying_child of the taxpayer as defined in sec_152 respondent disallowed petitioner’s claimed earned_income_credit solely on the basis of his determination that ashley was not petitioner’s qualifying_child because we have held that ashley was petitioner’s qualifying_child for it follows that petitioner is entitled to the earned_income_credit to reflect the foregoing and respondent’s concession decision will be entered for petitioner
